      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 1 of 24




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                                   )
ANDREW G. MCCABE,                                  )
                                                   )
                      Plaintiff,                   )
                                                   )
       v:                                          )
                                                   )
                                                           Civil Action No. 19-2399 (RDM)
WILLIAM P. BARR,                                   )
in his official capacity as                        )
ATTORNEY GENERAL OF THE                            )
UNITED STATES, et al.,                             )
                                                   )
                      Defendants.                  )
                                                   )

 PLAINTIFF’S RESPONSE TO DEFENDANTS’ STATEMENT OF MATERIAL FACTS
       AND PLAINTIFF’S COUNTERSTATEMENT OF MATERIAL FACTS

       As required by Local Civil Rule 7(h)(1) and this Court’s Standing Order in Civil Cases,

and in support for his Opposition to Defendants’ Motion for Summary Judgment, Plaintiff hereby

submits his (1) response to Defendants’ Statement of Material Facts as to Which There Is No

Genuine Issue (“Defs.’ SMF”), and (2) his Counterstatement of Material Facts as to Which There

Is No Genuine Dispute (“CMF”).

I.     RESPONSE TO DEFENDANTS’ STATEMENT OF MATERIAL FACTS

Defs.’ SMF No. 1: Andrew G. McCabe (“Plaintiff” or “Mr. McCabe”) became a Federal Bureau

of Investigation (“FBI”) employee in 1996. Compl. ¶ 23.

       Plaintiff’s Response: No dispute.

Defs.’ SMF No. 2:     Plaintiff became a member of the FBI Senior Executive Service (“SES”),

see 5 U.S.C. § 3151, in 2009. Compl. ¶ 27.

       Plaintiff’s Response: Not disputed.




                                             -1-
        Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 2 of 24




Defs.’ SMF No. 3:      On February 1, 2016, Plaintiff became the FBI’s Deputy Director. Compl.

¶ 29.

         Plaintiff’s Response: Not disputed.

Defs.’ SMF No. 4:      In May 2017, the FBI’s Inspection Division (“INSD”) began investigating

whether information published in an October 30, 2016 Wall Street Journal article “was an

unauthorized leak and, if so, who was the source of the leak.” U.S. Department of Justice, Office

of Inspector General, “A Report of Investigation of Certain Allegations Relating to Former FBI

Deputy      Director   Andrew     McCabe”      (“OIG    Rpt.”),   at   1,    14   (Feb.    2018),

https://oig.justice.gov/reports/2018/o20180413.pdf.

         Plaintiff’s Response: Disputed. The cited evidence does not establish the asserted fact.

The OIG Report does not state that the investigation of the Wall Street Journal (“WSJ”) article

began in May 2017. Rather, it states that May 2017 was the month when INSD “expanded a pre-

existing investigation of media leaks” to include determining the source of the information in the

October 30, 2016 WSJ article. In other words, the OIG Report asserts that May 2017 was when

the WSJ-related investigation was appended to the prior investigation of an unrelated leak.

However, there is no evidence that the INSD investigation of the WSJ article began in May 2017,

only a few days before INSD agents first asked Plaintiff about the article on May 9, 2017.

Moreover, as set forth in the Declaration of Michael R. Bromwich (“Bromwich Decl.”), based on

his personal experience as former Inspector General of the U.S. Department of Justice, the time

needed to become familiar with facts under investigation make it unlikely that the INSD agents

would have asked Plaintiff questions about the WSJ article only a few days after they began

investigating it. Bromwich Decl. ¶ 5.




                                               -2-
         Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 3 of 24




Defs.’ SMF No. 5:          Pursuant to that investigation, Inspection Division Agents interviewed

Plaintiff. Id. at 2, 15.

         Plaintiff’s Response: Disputed. The pincite to page 15 of the OIG Report references the

INSD agents’ May 9, 2017 meeting with Plaintiff. The purpose of this May 9, 2017 meeting was

to review a draft signed, sworn statement from an earlier April 2017 interview related to an existing

investigation that Plaintiff had initiated regarding an unauthorized disclosure to the media. See

McCabe Decl. ¶¶ 21-22.

Defs.’ SMF No. 6:          Inspection Division Agents became concerned that Plaintiff may have

lacked candor when questioned about his role in the disclosure to the Wall Street Journal. Id. at

1, 21.

         Plaintiff’s Response: Disputed. Plaintiff does not dispute Defendants’ summary of the

pincited OIG Report passages. However, the OIG Report does not establish that these INSD

agents, in fact, developed this concern as described, because the Report is authored by someone

other than the referenced agents and is therefore not competent evidence even under the relaxed

standards for summary judgment.

Defs.’ SMF No. 7:          In August 2017, the Inspection Division referred the investigation to the

Department of Justice’s Office of the Inspector General (“OIG”). Id. at 1, 21.

         Plaintiff’s Response: Disputed. Plaintiff does not dispute Defendants’ summary of the

pincited OIG Report passages. However, the OIG Report is not competent evidence to establish

the asserted date of the referral.




                                                  -3-
       Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 4 of 24




Defs.’ SMF No. 8:       The OIG interviewed Plaintiff, under oath, on two separate occasions. OIG

Rpt. at 2, 18, 24.

        Plaintiff’s Response: Disputed. OIG interviewed Plaintiff at least three times: July 28,

2017; November 28-29, 2017; and December 4, 2017. McCabe Decl. ¶¶ 30, 33, 34.

Defs.’ SMF No. 9:       In February 2018, the OIG issued a report entitled, “A Report of

Investigation of Certain Allegations Relating to Former FBI Deputy Director Andrew McCabe,”

Feb. 2018, https://oig.justice.gov/reports/2018/o20180413.pdf.

        Plaintiff’s Response: Not disputed.

Defs.’ SMF No. 10: The OIG Report was released publicly on April 13, 2018.                      See

https://oig.justice.gov/reports/all.htm.

        Plaintiff’s Response: Not disputed (although the cited evidence does not conclusively

establish the asserted fact).

Defs.’ SMF No. 11: The OIG Report concluded that Plaintiff had lacked candor on four

occasions, in violation of FBI rules: once when speaking with then-FBI Director James Comey on

October 31, 2016; once while being questioned, under oath, by Inspection Division Agents on May

9, 2017; and twice while being questioned, under oath, by OIG on July 28, 2017 and November

29, 2017. OIG Rpt. at 2, 22, 27, 29, 31, 35.

        Plaintiff’s Response: Plaintiff does not dispute Defendants’ summary of the pincited OIG

Report passages, but disputes the factual basis for the stated conclusion, as well as the conclusion

itself. See, e.g., Plaintiff’s Exhibit (“PX-”1) 23 (FBI letter to Plaintiff stating that he was not

terminated for “gross misconduct”).



1
 Citations to Plaintiff’s exhibits attached to the Declaration of Murad Hussain (“Hussain Decl.”)
are labeled as “PX-1” through “PX-17B,” and those attached to the Declaration of Andrew G.
McCabe (“McCabe Decl.”) are labeled as “PX-18” through “PX-24.”


                                               -4-
       Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 5 of 24




Defs.’ SMF No. 12: The OIG also concluded that Plaintiff authorized the disclosure of

information to the Wall Street Journal in violation of the FBI’s and the Department of Justice’s

media policy. Id. at 2, 32, 35.

        Plaintiff’s Response: Plaintiff does not dispute Defendants’ summary of the pincited OIG

Report passages, but disputes the factual basis for the stated conclusion as well as the conclusion

itself. See, e.g., PX-23.

Defs.’ SMF No. 13: Before finalizing its report, the OIG shared a draft with Plaintiff and his

counsel. Oral Resp. Tr. at 165 ln. 6-8.

        Plaintiff’s Response: Not disputed that Plaintiff and his counsel were permitted to review

a draft, but disputed insofar as they were not permitted to take the draft report outside of the OIG’s

office. See Bromwich Decl. ¶ 7; McCabe Decl. ¶ 43.

Defs.’ SMF No. 14: Plaintiff, through counsel, submitted a written response to the OIG Report.

See OIG Rpt. at 23 n.8.

        Plaintiff’s Response: Not disputed.

Defs.’ SMF No. 15: The OIG responded to arguments offered by Plaintiff in his response. See,

e.g., id. at 23 n.8, 25 n.10, and 26 n.11.

        Plaintiff’s Response: Plaintiff does not dispute that the pincited passages summarize the

statements in the OIG Report, but disputes the validity of the OIG responses. For example, the

pincite to p.25 n.10 suggests that none of the circumstantial evidence supports McCabe’s account

of informing Comey about the Clinton Foundation disclosures to WSJ. However, Defendants’

own evidence repeatedly references an October 30, 2016 email from Michael Kortan, FBI

Assistant Director for the Office of Public Affairs, to then-Director Comey’s Chief of Staff

disclosing Kortan’s work with the WSJ reporter about the Clinton Foundation disclosure. See DX-




                                                -5-
       Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 6 of 24




5 at 4 (describing Oct. 30, 2016 Kortan-Rybicki email); DX-3 at 178:12-179:4 (citing Kortan-

Rybicki email).

Defs.’ SMF No. 16: The OIG “issu[ed] [its] report to the FBI for such action as it deem[ed]

appropriate.” OIG Rpt. 2, 35.

       Plaintiff’s Response: Disputed. Plaintiff does not dispute that the text of the OIG report

states: “The OIG is issuing this report to the FBI for such action as it deems appropriate.” OIG

Rpt. 2, 35. But the cited evidence does not establish OIG personnel’s motives for issuing the report

to the FBI.

Defs.’ SMF No. 17: The then-career head of the FBI Office of Professional Responsibility,

Assistant Director Candice Will,1 reviewed the OIG Report on behalf of the FBI. Letter from Will

to Andrew McCabe (“FBI Rec.”) at 15 (March 7, 2018) (attached as Ex. 1). [FOOTNOTE 1: “See

https://archives.fbi.gov/archives/news/pressrel/press-releases/fbi-director-names-candice-m.-

will-as-assistant-director-for-office-of-professional-responsibility.”)

       Plaintiff’s Response: Not disputed.

Defs.’ SMF No. 18: Assistant Director Will determined that it was not clear whether Plaintiff

was under oath when he spoke with the Inspection Division Agents, but otherwise agreed with the

OIG’s findings that Plaintiff had lacked candor under oath and not under oath and had improperly

disclosed the existence of an FBI Investigation. FBI Rec. at 1, 12-14. When considering an

appropriate penalty for Plaintiff’s conduct, Assistant Director Will explained that she took several

factors into account, including consistency with FBI precedent, the FBI’s guidelines for

punishment, and aggravating and mitigating circumstances. Id. at 14-15.

       Plaintiff’s Response: Disputed. Plaintiff does not dispute the summary of Will’s letter.

However, Will’s letter does not establish that she, in actuality, agreed with OIG’s findings or that




                                                -6-
       Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 7 of 24




she believed she was appropriately taking the Douglas factors into account, because motive is a

key factual dispute in this case and Plaintiff has not had the opportunity to pursue any discovery

on that issue.

Defs.’ SMF No. 19: As Assistant Director Will noted, dismissal is the FBI’s standard penalty for

lacking candor under oath. Id. at 14.

       Plaintiff’s Response: Disputed. Plaintiff does not dispute that Will stated this. However,

Plaintiff has not had the opportunity to pursue any discovery on any FBI disciplinary policies and

practices, including the standard penalty for lack of candor under oath. Additionally, two recent

OIG investigation findings indicate that employees retired before any adverse action was taken.

See DOJ OIG, Findings of Misconduct by a Senior DOJ Official for Ethical Misconduct, Sexual

Harassment, Sexual Assault, and Lack of Candor to the OIG (Dec. 4, 2018), at

https://oig.justice.gov/reports/2018/f181204.pdf (stating that OIG found that a “senior DOJ

official lacked candor in his statements to the OIG,” that “[c]riminal prosecution of the senior DOJ

official was declined,” that he “retired from his position,” and that OIG “completed its

investigation and provided its report to the [relevant DOJ office] for appropriate action”); DOJ

OIG, Findings of Misconduct by a Senior DEA Official for Violating Ethics Regulations, DEA

Standards of Conduct, and the Federal Acquisition Regulation, and for Lack of Candor (June 10,

2019), at https://oig.justice.gov/reports/2019/f190610.pdf (“[T]he OIG concluded that the senior

DEA official lacked candor by making false entries about alcohol counseling on a Questionnaire

for National Security Position, in violation of the DEA Standards of Conduct and potentially in

violation of criminal statutes. . . . Criminal prosecution of the senior DEA official . . . member was

declined. The senior DEA official retired from his position. The OIG completed its investigation

and provided its report to DEA and JMD for appropriate action.”).




                                                -7-
       Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 8 of 24




Defs.’ SMF No. 20: Ultimately, Assistant Director Will recommended that Plaintiff be

“dismissed from the rolls of the FBI.” Id. at 15.

       Plaintiff’s Response: Disputed. Plaintiff does not dispute that this is an accurate excerpt

of Will’s letter. However, the letter does not establish that Will, in actuality, believed that the

written recommendation was appropriate. Motive is a key factual dispute in this case and Plaintiff

has not had the opportunity to pursue any discovery on that issue.

Defs.’ SMF No. 21: In making her recommendation, Assistant Director Will stated, in part, as

follows: “I find that dismissal is appropriate because all FBI employees know that lacking candor

under oath results in dismissal and that our integrity is our brand. Without it, we are nothing. As

the Deputy Director, you held the second-highest position in the FBI and are expected to comport

yourself with the utmost integrity. Despite this, you repeatedly lacked candor with the Director of

the FBI, the OIG, and the FBI's Inspection Division.” Id.

       Plaintiff’s Response: Disputed. Plaintiff does not dispute that this is an accurate excerpt

of Will’s letter. However, the letter does not establish that Will, in actuality, believed that the

written recommendation was appropriate. Motive is a key factual dispute in this case and Plaintiff

has not had the opportunity to pursue any discovery on that issue.

Defs.’ SMF No. 22: After her review, Assistant Director Will informed Plaintiff via letter, on

March 7, 2018, of her conclusions and recommendation that he be removed from the FBI. Id. at 1.

       Plaintiff’s Response: Disputed. Plaintiff does not dispute that the letter from Will was

dated March 7, 2018, or that Plaintiff ultimately received a copy of the letter at a later date.

However, Will sent the letter via FedEx to Plaintiff’s house while he out of town, and the letter

was not delivered to Plaintiff, but rather, was returned to Will’s office. See Bromwich Decl. ¶ 12;

McCabe Decl.. ¶ 45.




                                               -8-
        Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 9 of 24




Defs.’ SMF No. 23: The report of investigation accompanying the recommendation letter states

that Andrew McCabe is an “ES-0 Deputy Director.” OPR, Report of Investigation at 1 (Mar. 6,

2018) (attached as Ex. 1).

        Plaintiff’s Response: Disputed.       Plaintiff does not dispute that the OPR Report of

Investigation states this, but disputes the implication that the statement is accurate. The February

2018 OIG Report states that Plaintiff was not Deputy Director after January 29, 2018. See OIG

Rpt. 4 (“McCabe served as Acting Director until August 1, 2017, when Christopher Wray was

confirmed by the Senate as the new FBI Director. At that time, McCabe resumed his duties as

Deputy Director, a position he held until January 29, 2018.”); see also OIG Rep., Cover Page (“A

Report of Investigation of Certain Allegations Relating to Former FBI Deputy Director Andrew

McCabe”).

Defs.’ SMF No. 24: DOJ Order 1202 was signed by then-Attorney General Eric Holder. DOJ

Order 1202, at 1 (Nov. 26, 2013) (attached to DX-4, Letter from Schools to McCabe).

        Plaintiff’s Response: Not disputed.

Defs.’ SMF No. 25: DOJ Order 1202 states that the Deputy Director of the FBI can be removed

only by the Attorney General. Id. at 14 (specifying that individuals in “[k]ey SES [p]ositions” can

be removed only by the Attorney General, and defining key positions to include “[a]ll career SES

officials who are deputy Component Heads in Components with a single deputy position”); see

About       FBI,      Leadership      &        Structure,    Director       Christopher      Wray,

https://www.fbi.gov/about/leadership-and-structure (listing a single Deputy Director position for

FBI).

        Plaintiff’s Response: Not disputed.




                                                 -9-
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 10 of 24




Defs.’ SMF No. 26: Assistant Director Will forwarded her 15-page recommendation (along with

the 17-page report of investigation) to the Office of the Deputy Attorney General. Compl., Ex. A.

       Plaintiff’s Response: Not disputed, except insofar as Exhibit A to the Complaint does not

establish this fact. Exhibit A is a handwritten note from Will to Director Wray and Deputy Director

Bowdich stating her intent to transmit the recommendation to the DAG.

Defs.’ SMF No. 27: Associate Deputy Attorney General (ADAG) Scott Schools was then the

highest ranking career official in the Department of Justice. See Statement, Department of Justice,

Office of Public Affairs, Attorney General Jeff Sessions Announces Bradley Weinsheimer to

Replace Departing Associate Deputy Attorney General Scott Schools, July 3, 2018,

https://www.justice.gov/opa/pr/attorney-general-jeff-sessions-announces-bradley-weinsheimer-

replace-departing-associate.

       Plaintiff’s Response: Not disputed, but immaterial.

Defs.’ SMF No. 28: On          March   8,   2018,   after   receiving   Assistant   Director   Will’s

recommendation, ADAG Schools sent Plaintiff a letter informing him of the procedures that the

Department would follow in reviewing the matter and of the rights he possessed related to this

review. Letter from Schools to McCabe (“Schools Letter”) (Mar. 8, 2018) (Attached as Ex. 4).

       Plaintiff’s Response: Disputed. Plaintiff does not dispute that the letter from Schools was

dated March 8, 2018, and that he ultimately received it. However, Plaintiff was out of town at the

time, and Defendants did not deliver the letter to Plaintiff on that date. See Bromwich Decl. ¶ 12;

McCabe Decl. ¶ 45.

Defs.’ SMF No. 29: Attached to ADAG Schools’ letter was a copy of DOJ Order 1202. DOJ

Order 1202, at 14.

       Plaintiff’s Response: Not disputed.




                                               - 10 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 11 of 24




Defs.’ SMF No. 30: ADAG Schools’ letter also stated that any decision to remove Mr. McCabe

would be effective no earlier than March 16, 2018. Schools Letter at 1.

       Plaintiff’s Response: Disputed, insofar as Schools’ letter dated March 8, 2018 does not

actually reference any other possible decision except removal, stating: “This letter notifies you that

your removal would be effective no earlier than March 16, 2018.”

Defs.’ SMF No. 31: The Department of Justice furnished Mr. McCabe with a week to submit

oral and written responses to the notice of proposed removal.2 Id. [FOOTNOTE 2: “The letter

from ADAG Schools stated that Plaintiff’s written response was due March 15, 2018, but that

deadline was extended until noon on March 16, 2018. Compl. ¶ 122.”]

       Plaintiff’s Response: Disputed. DOJ did not “furnish[]” Plaintiff with a week. Plaintiff

and his counsel had to request an extension of time for Plaintiff’s written response. Plaintiff and

his counsel were receiving additional new evidence at late as the morning of Thursday, March 15,

2018. On the morning of March 14, Plaintiff’s counsel explicitly stated to DOJ officials that the

time provided was insufficient. See Bromwich Decl. ¶¶ 22, 24-25.

Defs.’ SMF No. 32: On March 15, 2018, Plaintiff and two of his attorneys provided Plaintiff’s

oral reply to ADAG Schools and another career Department of Justice attorney. Mar. 15, 2018 Tr.

of Hearing in the Matter of Andrew McCabe (“Oral Resp. Tr.”) (attached as Ex. 3).

       Plaintiff’s Response: Not disputed.

Defs.’ SMF No. 33: The hearing lasted more than four hours. See id. at 1, 201.

       Plaintiff’s Response: Not disputed.

Defs.’ SMF No. 34: During the hearing, Plaintiff answered questions from his lawyers and from

ADAG Schools, and his lawyers presented argument. See generally Oral Resp. Tr.

       Plaintiff’s Response: Not disputed.




                                                - 11 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 12 of 24




Defs.’ SMF No. 35: At the end of the hearing, ADAG Schools told Plaintiffs’ counsel that the

Attorney General would make the decision of whether or not to remove Plaintiff. Id. at 198–200.

       Plaintiff’s Response: Disputed. The transcript reflects that, at the end of Plaintiff’s March

15, 2018 hearing, Schools stated: “I don’t know how all of that’s going to play. Obviously I don’t

know what the answer is yet.” Oral Resp. Tr. 200:17-19. Schools did not tell Plaintiff’s counsel

that Sessions would make the decision of whether or not to remove Plaintiff. Rather, Plaintiff’s

counsel asked Schools about next steps; Schools responded ambiguously but suggested that

depending on his recommendation, the decision might pass either to AG Sessions (in the case of

termination or a suspension of 30 days or more), DAG Rosenstein (in the case of suspension

shorter than 30 days), or “someone.” Id. at 198:14-200:19. At this point, Plaintiff’s counsel

requested the opportunity to “meet with the attorney general personally” if Schools proposed

termination. Id. at 201:3-10. Schools did not reject that request and said he would “make sure

they are aware of that” request. Id. at 201:11-13.

Defs.’ SMF No. 36: At the hearing, Plaintiff’s counsel stated, “if it’s a suspension for more than

30 days or a termination that goes to him.” Oral Resp. Tr. at 199:13–14.

       Plaintiff’s Response: Not disputed that this is an excerpt of the transcript, but disputed

insofar as this excerpt is incomplete. The transcript reflects that Plaintiff’s counsel stated: “So but

if it’s not a termination, I think it is—if it’s a suspension for more than 30 days or a termination

that goes to him. But if it’s less, your decision is final? Is that right? No.” Schools then stated:

“Not really.” Oral Resp. Tr. 199:12-16.

Defs.’ SMF No. 37: The reference to “him” at line 14 of page 199 of the Oral Response

Transcript is a reference to the Attorney General. Oral Resp. Tr. at 198–99.

       Plaintiff’s Response: Not disputed.




                                                - 12 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 13 of 24




Defs.’ SMF No. 38: The next day, Plaintiff, through counsel, submitted an eleven-page, single-

spaced letter responding to the notice of proposed removal. Letter from Bromwich to Schools

(“Resp. Letter”) (March 16, 2018) (attached as Ex. 5).

          Plaintiff’s Response: Not disputed. However, Plaintiff’s counsel submitted the letter

under protest, after asking Schools to give more time to submit the letter, but Schools denied that

request and extended the deadline only from Thursday, March 15, 2018 to Friday, March 16, 2018

at 12 p.m. See Bromwich Decl. ¶ 23.

Defs.’ SMF No. 39: The letter submitted by Plaintiff’s counsel refers to Plaintiff as the Deputy

Director of the FBI. Id. at 1.

          Plaintiff’s Response: Not disputed, but immaterial. The view of Plaintiff’s counsel that

Plaintiff was legally entitled to the position and title of Deputy Director has no bearing on

Defendants’ contemporaneous position, admitted in the February 2018 OIG Report, that Plaintiff

was only Deputy Director until January 29, 2018. See OIG Rpt. 4 (“McCabe served as Acting

Director until August 1, 2017, when Christopher Wray was confirmed by the Senate as the new

FBI Director. At that time, McCabe resumed his duties as Deputy Director, a position he held until

January 29, 2018.”); see also OIG Rpt., Cover Page (“A Report of Investigation of Certain

Allegations Relating to Former FBI Deputy Director Andrew McCabe” (emphasis added)).

Defs.’ SMF No. 40: In neither his oral nor written response did Plaintiff raise concerns with the

Attorney General’s involvement in the decision-making process. See Oral Resp. Tr.; Response

Letter.

          Plaintiff’s Response: Disputed, insofar as Sessions did not have any involvement in the

decision-making process at the time Plaintiff made his oral and written responses. As reflected in

the hearing transcript, Schools suggested that Sessions would only become involved if Schools




                                               - 13 -
       Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 14 of 24




recommended Plaintiff be terminated or suspended beyond 30 days. See Oral Resp. Tr. at 198:14-

200:19.

Defs.’ SMF No. 41: ADAG Schools issued a written recommendation to the Attorney General.

Memo. from ADAG Schools to the Attorney General (“ADAG Rec.”), at 1–6 (Mar. 16, 2018)

(attached as Ex. 6).

        Plaintiff’s Response: Disputed. Plaintiff does not dispute that Defendants’ Exhibit 6

purports to be a written recommendation issued to Sessions. However, because Defendants’

motion for summary judgment is premature, coming before they have answered the Complaint and

before Plaintiff has had any chance to take discovery, Plaintiff has had no opportunity to ascertain

whether, when, or how Schools “issued” anything to Sessions.

Defs.’ SMF No. 42: ADAG Schools’ recommendation states that its purpose is to “provide a

recommendation regarding the proposed removal of FBI Deputy Director Andrew G. McCabe.”

Id. at 1.

        Plaintiff’s Response: Disputed. Plaintiff does not dispute that Defendants’ Exhibit 6

contains the quoted language. However, because Defendants’ motion for summary judgment is

premature, coming before they have answered the Complaint and before Plaintiff has had any

chance to take discovery, Plaintiff has had no opportunity to ascertain whether, when, or how

Schools “recommended” anything to Sessions.




                                               - 14 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 15 of 24




Defs.’ SMF No. 43: In his written recommendation, ADAG Schools recommended that the

Attorney General “sustain the charge[s] that Mr. McCabe [(i)] lacked candor” under oath in his

interview with OIG, (ii) lacked candor not under oath in his interview with Inspection Division

Agents, and (ii) authorized the disclosure of an on-going FBI investigation in contravention of FBI

policy. Id. at 1–6.

       Plaintiff’s Response: Disputed. Plaintiff does not dispute the summary of Schools’ letter.

However, Schools’ letter does not establish that he, in actuality, agreed with these written

recommendations. Motive is a key factual dispute in this case and Plaintiff has not had the

opportunity to pursue any discovery on that issue.

Defs.’ SMF No. 44: ADAG Schools concluded that the OIG’s finding that Plaintiff lacked

candor in his conversation with former FBI Director James Comey was not supported by a

preponderance of the evidence. Id. at 5.

       Plaintiff’s Response: Not disputed.

Defs.’ SMF No. 45: ADAG Schools recommended that Plaintiff be “dismissed from the rolls of

the FBI.” Id. at 6.

       Plaintiff’s Response: Disputed. Plaintiff does not dispute the text of Schools’ written

recommendation. However, the cited evidence does not establish that Schools, in actuality, agreed

with the written recommendation that Plaintiff be dismissed from the FBI. Motive is a key factual

dispute in this case and Plaintiff has not had the opportunity to pursue any discovery on that issue.

Defs.’ SMF No. 46: ADAG Schools based his dismissal recommendation, in part, on the fact

that the “standard penalty for lack of candor under oath is dismissal.” Id.

       Plaintiff’s Response: Disputed. Defendants provide no evidence for the assertion that it

is a “fact” that the “standard penalty for lack of candor under oath is dismissal,” and the cited




                                               - 15 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 16 of 24




document does not state it is a “fact.” Rather, Schools stated, without evidence: “As Ms. Will

notes, the standard penalty for lack of candor under oath is dismissal.” Plaintiff has not had the

opportunity to pursue any discovery on any FBI disciplinary policies and practices, including the

standard penalty for lack of candor under oath. Additionally, two recent OIG investigation findings

indicate that employees retired before any adverse action was taken. See DOJ OIG, Findings of

Misconduct by a Senior DOJ Official for Ethical Misconduct, Sexual Harassment, Sexual Assault,

and Lack of Candor to the OIG (Dec. 4, 2018), at https://oig.justice.gov/reports/2018/f181204.pdf

(stating that OIG found that a “senior DOJ official lacked candor in his statements to the OIG,”

that “[c]riminal prosecution of the senior DOJ official was declined,” that he “retired from his

position,” and that OIG “completed its investigation and provided its report to the [relevant DOJ

office] for appropriate action”); DOJ OIG, Findings of Misconduct by a Senior DEA Official for

Violating Ethics Regulations, DEA Standards of Conduct, and the Federal Acquisition Regulation,

and for Lack of Candor (June 10, 2019), at https://oig.justice.gov/reports/2019/f190610.pdf

(“[T]he OIG concluded that the senior DEA official lacked candor by making false entries about

alcohol counseling on a Questionnaire for National Security Position, in violation of the DEA

Standards of Conduct and potentially in violation of criminal statutes. . . . Criminal prosecution of

the senior DEA official . . . member was declined. The senior DEA official retired from his

position. The OIG completed its investigation and provided its report to DEA and JMD for

appropriate action.”).

Defs.’ SMF No. 47: ADAG Schools also stated that “[t]he substantiated findings of lack of

candor under oath are compounded by the finding of lack of candor not under oath, and the

unauthorized disclosure finding.” Id.




                                               - 16 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 17 of 24




       Plaintiff’s Response: Plaintiff does not dispute that Schools’ letter states this language, but

does dispute this insofar as it purports to establish that Schools, in actuality, agreed with this

written statement. Motive is a key factual dispute in this case and Plaintiff has not had the

opportunity to pursue any discovery on that issue.

Defs.’ SMF No. 48: ADAG Schools noted, “as Ms. Will [had] observed,” that Mr. McCabe “was

the second highest-ranking official in the FBI, and he [wa]s expected to handle himself with utmost

integrity.” Id.

       Plaintiff’s Response: Not disputed. However, Plaintiff was not the second highest-ranking

official in the FBI at the time of this statement. See OIG Rpt. 4 (“McCabe served as Acting

Director until August 1, 2017, when Christopher Wray was confirmed by the Senate as the new

FBI Director. At that time, McCabe resumed his duties as Deputy Director, a position he held until

January 29, 2018.”)

Defs.’ SMF No. 49: On March 16, 2018, the Attorney General adopted the recommendation of

ADAG Schools that Mr. McCabe be removed. Compl. ¶ 38; ADAG Rec. at 6.

       Plaintiff’s Response: Disputed. The cited evidence does not establish that AG Sessions

was adopting Schools’ recommendation. Paragraph 38 of the Complaint states only: “On March

16, 2018, just before 10 p.m., Sessions issued a public statement announcing that he had terminated

Plaintiff’s employment with the FBI. Page 6 of Schools’ March 16, 2018 letter merely displays a

signature above the name “Jefferson B. Sessions III” and a statement captioned “Decision”: “For

the reasons stated in the foregoing recommendation, I have decided that Andrew G. McCabe

should be removed from the Federal Bureau of Investigation and from the civil service.” Plaintiff

does not dispute that this signature reflects AG Sessions’ intent that Plaintiff’s employment

“should be” terminated, but it does not state that Sessions intended for termination to be immediate.




                                               - 17 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 18 of 24




Plaintiff also disputes the implication that Sessions reached his decision to terminate Plaintiff on

March 16, 2018. Defendants provide no evidence that Sessions actually reached that decision on

March 16, rather than an earlier date.

Defs.’ SMF No. 50: The Attorney General wrote: “For the reasons stated in the foregoing

recommendation, I have decided that Andrew G. McCabe should be removed from the Federal

Bureau of Investigation and from the civil service.” Id.

       Plaintiff’s Response: Disputed. The cited evidence does not establish that Sessions wrote

this statement; the formatting of the text indicates that it was written by Schools as part of his

March 16, 2018 letter, which was then provided to Sessions. Plaintiff does not dispute that

underneath the above-quoted text, a handwritten signature appears above the typed name

“Jefferson B. Sessions III.”

Defs.’ SMF No. 51: Mr. McCabe’s removal was effective on March 16, 2018. Id.

       Plaintiff’s Response: Disputed. The cited evidence does not support this fact. Plaintiff

does not dispute that Defendants caused his separation from the FBI to be recorded as effective on

March 16, 2018. See McCabe Decl. ¶ 50; PX-21. However, Plaintiff disputes that he was actually

removed, or that he separated from the FBI that date. As noted in Plaintiff’s response to Defs.’

SMF No. 50, Sessions stated only that Plaintiff “should be” removed, and did not state that the

removal should be effective immediately or on any other date. Whether and when Plaintiff’s

removal was effective is a mixed legal and factual conclusion, disputed at length in Argument

Section IV.A of Plaintiff’s brief opposing Defendants’ Motion and all of the evidence cited therein.




                                               - 18 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 19 of 24




II.    PLAINTIFF’S COUNTERSTATEMENT OF MATERIAL FACTS AS TO WHICH
       THERE IS NO GENUINE DISPUTE

       1.      Plaintiff held the position of Deputy Director until January 29, 2018. OIG Rpt. 4

(“McCabe became Acting Director of the FBI on May 9, 2017, when FBI Director James Comey

was fired. McCabe served as Acting Director until August 1, 2017, when Christopher Wray was

confirmed by the Senate as the new FBI Director. At that time, McCabe resumed his duties as

Deputy Director, a position he held until January 29, 2018.”).

       2.      At the time of Plaintiff’s separation from the FBI in March 2018, Plaintiff was in a

non-duty status known as “terminal leave.” McCabe Decl. ¶ 40; PX-24 (email from FBI human

resources official David Schlendorf).

       3.      The text of the OIG Report states that OIG was “issuing this report to the FBI for

such action as it deems appropriate,” and does not state a recommendation of any specific action

for the FBI to take. OIG Rpt. 2, 35.

       4.      According to Defendant DOJ’s publicly available documents, two recent OIG

investigation findings each state that an employee under investigation for “lack of candor”

ultimately “retired from his position,” and do not state that the employees were terminated before

they could retire. See DOJ OIG, Findings of Misconduct by a Senior DOJ Official for Ethical

Misconduct, Sexual Harassment, Sexual Assault, and Lack of Candor to the OIG (Dec. 4, 2018),

at https://oig.justice.gov/reports/2018/f181204.pdf (stating that OIG found that a “senior DOJ

official lacked candor in his statements to the OIG,” that “[c]riminal prosecution of the senior DOJ

official was declined,” that he “retired from his position,” and that OIG “completed its

investigation and provided its report to the [relevant DOJ office] for appropriate action”); DOJ

OIG, Findings of Misconduct by a Senior DEA Official for Violating Ethics Regulations, DEA

Standards of Conduct, and the Federal Acquisition Regulation, and for Lack of Candor (June 10,



                                               - 19 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 20 of 24




2019), at https://oig.justice.gov/reports/2019/f190610.pdf (“[T]he OIG concluded that the senior

DEA official lacked candor by making false entries about alcohol counseling on a Questionnaire

for National Security Position, in violation of the DEA Standards of Conduct and potentially in

violation of criminal statutes. . . . Criminal prosecution of the senior DEA official . . . was declined.

The senior DEA official retired from his position. The OIG completed its investigation and

provided its report to DEA and JMD for appropriate action.”).

        5.      The text of the OIG Report states that OIG “found” that Plaintiff had “lacked

candor” on four occasions: once when speaking with then-FBI Director James Comey on October

31, 2016 about the Wall Street Journal article published online on October 30, 2016, entitled “FBI

in Internal Feud Over Hillary Clinton Probe,” and then republished in print on October 31, 2016,

entitled “FBI, Justice Feud in Clinton Probe”; once while being questioned by Inspection Division

Agents on May 9, 2017; and twice while being questioned by OIG on July 28, 2017 and November

29, 2017. OIG Rpt. 1-2, 22.

        6.      The text of the OIG Report does not reference any testimony or emails by Michael

Kortan, the then-FBI Assistant Director for Public Affairs (“AD/OPA”). See generally OIG Rep.

        7.      According to publicly available sources, during the 2015 Virginia state election

cycle, a political action committee (“PAC”) of then-Virginia Governor, Terry McAuliffe, made

campaign contributions of over $250,000 to each of five Democratic Party campaigns for Virginia

state senate. One state senate campaign received $803,500 from that PAC, another received

$781,500, and Dr. McCabe’s campaign received $467,500. Virginia Public Access Project,

https://www.vpap.org/donors/248345-common-good-va/?start_year=2015&end_year=2015; OIG

Rpt. 5-6.




                                                 - 20 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 21 of 24




       8.        In 2015, former U.S. Secretary of State Hillary Clinton declared her candidacy for

the Democratic Party’s nomination for the U.S. presidency. Amy Chozick, Hillary Clinton

Announces        2016            Presidential      Bid,          N.Y.     TIMES         (Apr.         12,    2015),

https://www.nytimes.com/2015/04/13/us/politics/hillary-clinton-2016-presidential-

campaign.html.

       9.        According to Defendant FBI’s publicly available documents, in July 2015, the FBI

opened an investigation into whether Clinton had improperly stored or transmitted classified

information on a private email server while conducting official business during her tenure as

Secretary of State (“Clinton email investigation”). See FBI Memorandum, Clinton E-Mail

Investigation                1            (July              2016),              https://vault.fbi.gov/hillary-r.-

clinton/Hillary%20R.%20Clinton%20Part%2001%20of%2037.

       10.       According to Defendant FBI’s publicly available documents, on July 5, 2016, FBI

Director Comey publicly announced the conclusion of the Clinton email investigation with the

recommendation that the facts did not support bringing any criminal charges against

Clinton. Statement by FBI Director James B. Comey on the Investigation of Secretary Hillary

Clinton’s       Use     of        a     Personal     E-Mail         System,      FBI,      (July        5,   2016),

https://www.fbi.gov/news/pressrel/press-releases/statement-by-fbi-director-james-b-comey-on-

the-investigation-of-secretary-hillary-clinton2019s-use-of-a-personal-e-mail-system.

       11.       On July 26, 2016, Clinton accepted the Democratic Party’s presidential nomination,

and on July 22, 2016, Donald J. Trump accepted the Republican Party’s presidential nomination.

Who     Is       Running          for     President?,       N.Y.        Times,      July        26,     2016,    at

https://www.nytimes.com/interactive/2016/us/elections/2016-presidential-candidates.html




                                                        - 21 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 22 of 24




        12.    On July 31, 2016, the FBI began a counter-intelligence investigation into whether

Trump campaign associates were linked to the Russian government’s efforts to interfere in the

2016 U.S. presidential election (“Russia investigation”). McCabe Decl. ¶ 15; see also Page 47 at

https://docs.house.gov/meetings/IG/IG00/20180322/108023/HRPT-115-1_1-p1-U3.pdf; Page 2

of https://intelligence.house.gov/uploadedfiles/redacted_minority_memo_2.24.18.pdf.

        13.    On October 23, 2016, the Wall Street Journal published online an article

concerning then the McAuliffe PAC’s contributions to Dr. McCabe’s 2015 Virginia state senate

campaign, and stated that McAuliffe was “an influential Democrat with long-standing ties to Bill

and Hillary Clinton.” OIG Rpt. 5-6; see also Devlin Barrett, Clinton Ally Aided Campaign of FBI

Official's    Wife,     Wall     St.     Journal,       Oct.   24,     2016     (print     edition),

https://www.wsj.com/articles/clinton-ally-aids-campaign-of-fbi-officials-wife-1477266114.

        14.    On October 24, 2016, Wall Street Journal reporter Devlin Barrett contacted

Michael Kortan about a follow-up story concerning Plaintiff’s oversight of the FBI’s investigation

into the Clinton Foundation, a non-profit organization established by former president Bill Clinton.

OIG Rpt. 6.

        15.    On January 12, 2017, OIG announced its initiation of a review of allegations

regarding certain actions by the DOJ and FBI in advance of the 2016 election (“2016 election

investigation”). The allegations under review included allegations “that Department and FBI

employees improperly disclosed non-public information.” See DOJ OIG, DOJ OIG Announces

Initiation of Review (Jan. 12, 2017), at https://oig.justice.gov/press/2017/2017-01-12.pdf.

        16.    In March 2017, then-Attorney General Jeff Sessions stated: “I have decided to

recuse myself from any existing or future investigations of any matters related in any way to the

campaigns for President of the United States. . . . Consistent with the succession order for the




                                               - 22 -
      Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 23 of 24




Department of Justice, Acting Deputy Attorney General and U.S. Attorney for the Eastern District

of Virginia Dana Boente shall act as and perform the functions of the Attorney General with respect

to any matters from which I have recused myself to the extent they exist.” Attorney General

Sessions Statement on Recusal, Department of Justice, Press Release No. 17-237 (Mar. 2, 2017),

https://www.justice.gov/opa/pr/attorney-general-sessions-statement-recusal.

       17.     In May 2017, the Russia investigation was assigned to a Special Counsel, former

FBI Director Robert S. Mueller III. See generally Special Counsel Robert S. Mueller III, REPORT

ON THE INVESTIGATION INTO RUSSIAN INTERFERENCE IN THE 2016 PRESIDENTIAL ELECTION (Mar.

2019) (“Special Counsel Report”), redacted version available at https://www.justice.gov/storage/

report.pdf, 2019 WL 1780145 (Vol. I), and 2019 WL 1780146 (Vol. II).

       18.     The Russia investigation identified links between individuals in Trump’s

presidential campaign and the Russian government and other Russian individuals and entities. See,

e.g., Plea Agreement at 1, 4, United States v. Gates, No. 17-CR-201-2 (D.D.C. Feb. 23, 2018)

(admitting to working as an employee of companies run by Manafort, including as an agent of the

Party of Regions); Statement of the Offense at 1-3, United States v. Flynn, No. 17-CR-232 (D.D.C.

Dec. 1, 2017) (pleading guilty to making false statements to FBI regarding Flynn’s conversations

with the Russian ambassador to the United States about U.S. sanctions); Statement of the Offense

at 1-3, United States v. Papadopoulos, No. 17-CR-182 (D.D.C. Oct. 5, 2017) (Trump’s National

Security Advisory pleading guilty to making false statements to the FBI regarding his

communications with foreign individuals tied to the Russian government).

       19.     On June 11, 2018, OIG issued a report on its 2016 election investigation, entitled

“A Review of Various Actions by the Federal Bureau of Investigation and Department of Justice

in Advance of the 2016 Election.” Available at https://www.justice.gov/file/1071991/download.




                                              - 23 -
     Case 1:19-cv-02399-RDM Document 27-30 Filed 12/23/19 Page 24 of 24




December 23, 2019                  Respectfully submitted,

                                    /s/ Murad Hussain
                                   Howard N. Cayne (D.C. Bar. No. 331306)
                                   Murad Hussain (D.C. Bar. No. 999278)
                                   Brittany McClure (D.C. Bar No. 1001889)
                                   Owen Dunn (D.C. Bar. No. 1044290)
                                   Ryan D. White (D.C. Bar No. 1655918)
                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                   601 Massachusetts Avenue, NW
                                   Washington, DC 20001-3743
                                   Telephone: (202) 942-5000
                                   Fax: (202) 942-5999

                                   Attorneys for Plaintiff Andrew G. McCabe




                                   - 24 -
